      Case 2:19-cr-00269-JCM-EJY Document 115 Filed 06/30/21 Page 1 of 4

      


 
      WILLIAM H. BROWN, ESQ. (7623)
      BROWN MISHLER, PLLC
    911 N. Buffalo Dr., Ste. 202
    Las Vegas, Nevada 89128
      Tel: (702) 816-2200
    Fax: (702) 816-2300
    Email: WBrown@BrownMishler.com
      Attorney for Defendant
 
      Byron Porter
  
                              UNITED STATES DISTRICT COURT
  
                                   DISTRICT OF NEVADA
  
          UNITED STATES OF AMERCIA,                      2:19-cr-00269-JCM-EJY


                          Plaintiff,                 Stipulation to Continue

          vs.                                               Sentencing and
                                                        PSR-Objection Deadline
       BYRON PORTER,                                    (Second Request)

                             Defendants.




              It is hereby stipulated and agreed, by and between CHRISTOPHER
 
      CHIOU, Acting United States Attorney, through DANIEL E. CLARKSON,
 

   Assistant United States Attorney, and WILLIAM BROWN, counsel for

      defendant Byron Joshua Jarell Porter, that:

                (1)Byron Porter’s sentencing date in the above-captioned matter,

                    currently scheduled for July 23, 2021, at 11:00 a.m., be vacated and
                 continued at least ninety (90) days, to October 25, 2021, or to a time

                    convenient to the Court; and

             (2)the LCR 32-1(b) deadline to submit informal objections to the
 
                    presentence investigation report (PSR) shall be continued at least
                    sixty (60) days, up to and including September 27, 2021.
 




                                                 1
      Case 2:19-cr-00269-JCM-EJY Document 115 Filed 06/30/21 Page 2 of 4

      


 
            This Stipulation is entered into for the following reasons:
 

          1.    This is the second requested continuance for sentencing.

          2.    The defense is currently investigating sentencing issues and
 
      gathering relevant information from multiple sources.
 

           3.    The defense requires further time to complete its investigation, to
  
      gather relevant information, and, once obtained, to analyze and synthesize
  
      the information so that it may be appropriately presented to the Court in a


   sentencing memorandum.

            4.    Also, Mr. Porter is scheduled to undergo an evaluation on July 26


   and 27, 2021 (after the current sentencing date) with a possible report to

   follow.

            5.    The defense may likely seek to have some of the relevant
 

    information within the report added to and incorporated in the PSR.
 
            6.    The defense has discussed this with the PSR’s author, who does

      not object to considering subsequent requests to supplement the PSR with


   relevant information.

            7.    The defendant is in custody and does not object to the requested



      continuances of the sentencing date or the PSR-objection deadline.



 

 




                                             2
      Case 2:19-cr-00269-JCM-EJY Document 115 Filed 06/30/21 Page 3 of 4

      


 
              8.   The government does not object to continuing either date.

            Date: June 30, 2021
 
          Counsel for BYRON PORTER               CHRISTOPHER CHIOU
                                               Acting United States Attorney
 
          /s/ William Brown                      /s/ Daniel E. Clarkson
 
          WILLIAM H. BROWN                       DANIEL E. CLARKSON
         BROWN MISHLER, PLLC                    Assistant United States Attorney
  

  















 

 

 















 

 




                                             3
      Case 2:19-cr-00269-JCM-EJY Document 115 Filed 06/30/21 Page 4 of 4

      


 
      WILLIAM H. BROWN, ESQ. (7623)
      BROWN MISHLER, PLLC
    911 N. Buffalo Dr., Ste. 202
    Las Vegas, Nevada 89128
      Tel: (702) 816-2200
 
      Fax: (702) 816-2300
    Email: WBrown@BrownMishler.com
      Attorney for Defendant
 
      Byron Porter
  
                             UNITED STATES DISTRICT COURT
  
                                  DISTRICT OF NEVADA
  
          UNITED STATES OF AMERCIA,                     2:19-cr-00269-JCM-EJY


                         Plaintiff,               Order Continuing Sentencing

          vs.                                                    and
                                                       PSR-Objection Deadline
       BYRON PORTER,

                            Defendants.




              Based on the pending stipulation of counsel, and good cause appearing
 
      therefore, the Court hereby: (1) vacates the current sentencing date of July
 

                                                 October 29, 2021 at 10:00 a.m.
      23, 2021, at 11:00 a.m., and continues it to _______________________________;

      and (2) extends the LCR 32-1(b) deadline to submit informal objections to the

                                                   September 27, 2021
      presentence investigation report (PSR), to _______________________________.


             DATED July
                      this6,___ day of July, 2020.
                             2021.


                                      UNITED STATES DISTRICT JUDGE
 

 




                                               4
